Judgment, Supreme Court, Bronx County, rendered December 15, 1978, convicting defendant, on jury verdict, of burglary in the second degree, and sexual abuse in the first degree, is unanimously affirmed. For the purpose of determining whether defendant’s statutory right to a speedy trial (CPL 30.30) has been violated, we hold the following periods of time are not chargeable against the People: (a) Delay between an application for a determination that the defendant was incompetent to stand trial and an ultimate determination that he was incompetent; such delays cannot have delayed his trial since, by defendant’s own contention, during the entire period defendant was incompetent to stand trial, and thus, the entire period constitutes a period of delay resulting from “proceedings for the determination of competency and the period during which defendant is incompetent to stand trial” (CPL'30.30, subd 4, par [a]); (b) Adjournments requested by defendant’s attorney due to defendant’s attorney’s other engagements or absence; (c) The period between the making of a motion to dismiss for denial of speedy trial and the determination of said motion (see CPL 30.30, subd 4, pars [a], [b]). With these exclusions (and other concededly excludable periods), less than six months expired between the commencement of the criminal action and the time when the District Attorney first answered “ready.” Nor in this complicated case, with the numerous incompetency proceedings, did the delays amount to a violation of the defendant’s constitutional right to a speedy trial. The numerous other issues urged by defendant’s attorney have been considered and do not warrant reversal or modification. Concur — Murphy, P. J., Sullivan, Lupiano, Silverman and Yesawich, JJ.